DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-20 are allowed over the prior arts of record.
3.	The following is an examiner’s statement of reasons for allowance: 
4. 	Regarding claim 1, the prior arts of record fail to teach either singly or in combination a method comprising: adjusting a frequency response between the first photocurrent and the first output signal of a first path and between the second photocurrent and the second output signal of a second path, and determining a difference between the adjusted first photocurrent and the adjusted second photocurrent. 
5. 	Regarding claim 10, the prior arts of record fail to teach either singly or in combination an optical receiver comprising: a frequency response controller configured to adjust a frequency response between the first photocurrent and the first output signal of a first path and to adjust a frequency response between the second photocurrent and the second output signal of a second path; and a subtraction circuit configured to determine a difference between the adjusted first photocurrent and the adjusted second photocurrent.
6. 	Regarding claim 19, the prior arts of record fail to teach either singly or in combination a frequency response circuit in an optical receiver comprising: a first amplifier wherein the first input and the first output are connected to a first variable capacitor and resistor in series configured to adjust a first frequency response of a first path between the first photocurrent and  a first output signal, a second amplifier, wherein the second input and the second output are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878